      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


JOHN C. NELSON CONSTRUCTION, LLC                                           PLAINTIFF

v.                                      CIVIL ACTION NO. 2:18-CV-222-KS-MTP

BRITT, PETERS AND ASSOCIATES, INC., et al.                            DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court denies Defendants’ Motion in

Limine [54] to exclude the opinions and testimony of John Buziak and denies

Defendants’ Motion for Summary Judgment [53] on the Preclusive Effect of the

Arbitration Award. However, the Court grants in part and denies in part

Defendants’ Motion for Summary Judgment [52]; the Court grants the motion as to

Plaintiff’s punitive damages claim, but denies it in all other respects.

                                   I. BACKGROUND

      Defendant Britt, Peters and Associates, Inc. (“BPA”) entered into a contract

with Mar-Jac Poultry MS, LLC to perform engineering, design, and construction

administration services for a renovation of Mar-Jac’s Hattiesburg plant. BPA

designated Defendant Brett Underwood to be its lead project engineer. Plaintiff

entered into a contract with Mar-Jac to perform construction services pursuant to the

plans and specifications provided by Defendants. Plaintiff alleges, though, that

Defendants failed to provide timely designs for an addition to the plant announced

after the initial renovation project began. Plaintiff also alleges that Defendants’
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 2 of 21




design documents were insufficient and/or defective, requiring Plaintiff to develop its

own designs.

      Plaintiff contends that Defendants’ negligent design and construction

administration caused it to incur additional costs to complete the project. Mar-Jac

refused to pay some of the invoices, and Plaintiff and Mar-Jac arbitrated their

payment dispute. The arbitrator awarded Plaintiff $910,534.00, but Plaintiff

contends that it has still suffered damages of $6,231,338.46, caused by Defendants’

negligence. Defendants filed several motions, which the Court now addresses.

                             II. MOTION IN LIMINE [54]

      Plaintiff hired John Buziak, an engineer, to “provide an expert opinion on the

quality of design and level of support provided by” Defendants with respect to the

Mar-Jac expansion project. Exhibit A to Response at 6, John C. Nelson Const., LLC

v. Britt, Peters & Assocs., Inc., No. 2:18-CV-222-KS-MTP (S.D. Miss. Feb. 7, 2020),

ECF No. 66-1. Buziak asserts that Defendants failed to meet relevant schedule

commitments, and that the design plans provided by Defendants were deficient in

several respects. Id. at 8-9. Specifically, he claims that Defendants failed to

accurately document existing site conditions, which caused several expansions of the

project’s scope. Id. at 10-12. He also believes that Defendants committed multiple

engineering errors and omissions which increased Plaintiff’s cost and delayed

completion of the project. Id. at 12-15. Finally, he outlined several purported ethical

breaches by Defendants, which he claims delayed Plaintiff’s completion of the project.


                                          2
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 3 of 21




Id. at 15-19. In summary, he opined that Defendants “repeatedly breached the

Mississippi rules for the practice of engineering,” that they “repeatedly breached the

engineering standard of care,” and that their “poor performance as engineers resulted

in delays and greatly increased the cost of the project . . . .” Id. at 20.

       Defendants filed a Motion in Limine [54] to exclude Buziak’s testimony. Rule

702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise
       if:

              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the evidence
              or to determine a fact in issue;

              (b) the testimony is based on sufficient facts or data;

              (c) the testimony is the product of reliable principles and
              methods; and

              (d) the expert has reliably applied the principles and methods to
              the facts of the case.

FED. R. EVID. 702. Therefore, “when expert testimony is offered, the trial judge must

perform a screening function to ensure that the expert’s opinion is reliable and

relevant to the facts at issue in the case.” Watkins v. Telsmith, Inc., 121 F.3d 984,

988-89 (5th Cir. 1997).

       In Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.

Ed. 2d 469 (1993), the Supreme Court provided a nonexclusive list of “general

observations intended to guide a district court’s evaluation of scientific evidence,”


                                             3
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 4 of 21




including: “whether a theory or technique can be (and has been) tested, whether it

has been subjected to peer review and publication, the known or potential rate of

error, and the existence and maintenance of standards controlling the technique’s

operation, as well as general acceptance.” Watkins, 121 F.3d at 989 (punctuation

omitted).

      Not every guidepost in Daubert will necessarily apply . . . , but the
      district court’s preliminary assessment of whether the reasoning or
      methodology underlying the testimony is scientifically valid and of
      whether that reasoning or methodology properly can be applied to the
      facts in issue is no less important.

Id. at 990-91 (punctuation omitted).

      Expert testimony must be supported by “more than subjective belief or

unsupported speculation.” Paz v. Brush Eng’red Materials, Inc., 555 F.3d 383, 388

(5th Cir. 2009). It “must be reliable at each and every step or it is inadmissible. The

reliability analysis applies to all aspects of an expert’s testimony: the methodology,

the facts underlying the expert’s opinion, the link between the facts and the

conclusion, et alia.” Seaman v. Seacor Marine LLC, 326 F. App’x 721, 725 (5th Cir.

2009). “Overall, the trial court must strive to ensure that the expert, whether basing

testimony on professional studies or personal experience, employs in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

      But the Court’s role as gatekeeper is not meant to supplant the adversary

system because “[v]igorous cross-examination, presentation of contrary evidence, and


                                           4
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 5 of 21




careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596. The Court

should focus solely on the proposed expert’s “principles and methodology, not on the

conclusions that they generate.” Id. at 595. But “nothing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence

connected to existing data only by the ipse dixit of the expert.” GE v. Joiner, 522 U.S.

136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997).

      In summary, the proponent of expert testimony must demonstrate that the

proposed expert is qualified, that the testimony is reliable, and that it is relevant to

a question of fact before the jury. United States v. Hicks, 389 F.3d 514, 525 (5th Cir.

2004). The proponent must prove these requirements “by a preponderance of the

evidence.” United States v. Fullwood, 342 F.3d 409, 412 (5th Cir. 2003).

A.    Qualifications

      First, Defendants argue that Buziak “is not qualified to give expert opinion on

the standard of care owed by a professional engineer in Mississippi” or, more

generally, in any locale. Memorandum in Support of Motion in Limine at 9-10, John

C. Nelson Const, LLC v. Britt, Peters & Assocs., Inc., No. 2:18-CV-222 (S.D. Miss. Jan.

17, 2020), ECF No. 59. Defendants listed fifteen reasons why they contend Buziak is

not qualified to provide testimony on the applicable standard of care in this case. Id.

at 9-11. The Court need not list them all here, as they all go to the weight of his

testimony, rather than its admissibility.


                                            5
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 6 of 21




       Rule 702 provides that an expert may be qualified by “knowledge, skill,

experience, training, or education . . . .” FED. R. EVID. 702. Expert testimony “serves

to inform the jury about affairs not within the understanding of the average man.”

United States v. Moore, 997 F.2d 55, 57 (5th Cir. 1993). Therefore, “[a] district court

should refuse to allow an expert witness to testify if it finds that the witness is not

qualified to testify in a particular field or on a given subject.” Wilson v. Woods, 163

F.3d 935, 937 (5th Cir. 1999).

       A proposed expert does not have to be “highly qualified in order to testify about

a given issue. Differences in expertise bear chiefly on the weight to be assigned to the

testimony by the trier of fact, not its admissibility.” Huss v. Gayden, 571 F.3d 442,

452 (5th Cir. 2009). Likewise, lack of personal experience “should not ordinarily

disqualify an expert, so long as the expert is qualified based on some other factor

provided by Rule 702 . . . .” United States v. Wen Chyu Liu, 716 F.3d 159, 168 (5th

Cir. 2013). Moreover, an “expert witness is not strictly confined to his area of practice,

but may testify concerning related applications; a lack of specialization does not affect

the admissibility of the opinion, but only its weight.” Id. at 168-69. Regardless of its

source, “the witness’s . . . specialized knowledge,” must be “sufficiently related to the

issues and evidence before the trier of fact that the witness’s proposed testimony will

help the trier of fact.” Id. at 167.

       First, although Defendants appear to have abandoned the argument in their

reply brief, they contend that Plaintiff must prove that Buziak is qualified to testify


                                            6
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 7 of 21




as to the standard of care expected of engineers in Mississippi, as opposed to a

national standard of care. Defendants cited no Mississippi law that requires a

plaintiff asserting an engineering malpractice claim to prove the local standard of

care. In response, Plaintiff correctly notes that Mississippi law does not impose a

locality rule on malpractice claims against physicians. See, e.g. Estate of Northrup v.

Hutto, 9 So. 3d 381, 384 (Miss. 2009). More to the point, Mississippi cases discussing

the standard of care owed by an engineer do not mention a locality rule. See, e.g.

Caldarera v. Tenn. Log & Timber Homes, Inc., 2013 WL 5937396, at *8 (S.D. Miss.

Nov. 4, 2013); Magnolia Const. Co., Inc. v. Miss. Gulf S. Eng’rs Inc., 518 So. 2d 1194,

1202 (Miss. 1988). Therefore, in the absence of any Mississippi authority imposing a

locality rule on engineering malpractice claims, Plaintiff is not required to

demonstrate that Buziak is qualified to testify as to a local standard of care.

      Defendants also argue that Buziak is not qualified to testify as to any

engineering standard of care, local or otherwise. In response, Plaintiff presented

evidence that Buziak is a licensed mechanical engineer in Florida, Alabama, and

Mississippi. Exhibit A [66-1]; Exhibit D to Response, John C. Nelson Constr., LLC v.

Britt, Peters & Assocs., Inc., No. 2:18-CV-222-KS-MTP (S.D. Miss. Feb. 7, 2020), ECF

No. 66-4. He has a B.S. in physics from Tulane and a M.S. in mechanical engineering

from the Naval Post-Graduate School in Monterey, CA. Exhibit A to Response [66-1],

at 38. According to his CV, he has “planned and scheduled over $800,000,000 in

construction projects in the past seventeen years, including the $50 million


                                           7
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 8 of 21




Margaritaville Hotel and $80 million post-Hurricane Ivan reconstruction of several

buildings.” Id. He worked as a project manager for Rapistan Systems, managing

design/build projects for various clients, including Wal-Mart, and he worked for

Lockwood Greene as a project engineer and field engineer. Id. Finally, he has

managed construction schedules for “[m]ultiple projects for NASA,” as well as the

Mar-Jac expansion at issue in this case. Exhibit 1 to Motion in Limine at 4, John C.

Nelson Constr., LLC v. Britt, Peters & Assocs., Inc., No. 2:18-CV-222-KS-MTP (S.D.

Miss. Feb. 7, 2020), ECF No. 54-2.

      As noted above, a proposed expert does not have to be “highly qualified in order

to testify about a given issue. Differences in expertise bear chiefly on the weight to be

assigned to the testimony by the trier of fact, not its admissibility.” Huss, 571 F.3d at

452. Buziak is plainly qualified by education and experience to provide expert

testimony as to the standard of care owed by a professional engineer. All the issues

Defendants raised in briefing – such as his lack of experience designing a project that

connects two buildings, designing fire protection systems, or designing dock levelers

– go to the weight of his testimony, rather than its admissibility.

B.    Reliability

      Next, Defendants argue that Buziak’s opinions are unreliable because they are

“nothing more than self-proclaimed unproven statements.” Memorandum [59], at 11.

Defendants also argue that Buziak did not review the construction plans/drawings

related to Plaintiffs’ claims before forming his opinions. Id. at 11-12. Defendants only


                                           8
       Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 9 of 21




provided one example of how Buziak’s alleged failure to review the plans affected his

opinions, related to the connection of a dock leveler to the building structure. Id. at

12-13.

         Rule 702 specifically requires that an expert’s testimony be based upon

sufficient facts or data. FED. R. EVID. 702(b). Phrased differently, expert testimony

“must be supported by appropriate validation – i.e. good grounds, based on what is

known.” Daubert, 509 U.S. at 509 (punctuation omitted). “Where an expert’s opinion

is based on insufficient information, the analysis is unreliable.” Paz, 555 F.3d at 388.

Therefore, expert testimony must be supported by “more than subjective belief or

unsupported speculation.” Id. “Although the Daubert reliability analysis is flexible

and the proponent of expert testimony need not satisfy every one of its factors, the

existence of sufficient facts is . . . in all cases mandatory,” Moore, 547 F. App’x 515,

and “a district court has broad discretion to determine whether a body of evidence

relied upon by an expert is sufficient to support hat expert’s opinion.” Knight v. Kirby

Inland Marine Inc., 482 F.3d 347, 354 (5th Cir. 2007). “Overall, the trial court must

strive to ensure that the expert, whether basing testimony on professional or personal

experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Valencia, 600 F.3d at

424.

         Although Buziak admitted that he did not review all the relevant

drawings/plans when forming his opinions, Exhibit 1 [54-2], at 21, he testified that


                                           9
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 10 of 21




he did, in fact, consider and rely upon some of them. Id. at 9-10, 17-18, 24-25, 29. It’s

not clear from the deposition transcript whether the drawings he considered included

every revision, but he plainly reviewed construction plans/drawings related to

Plaintiff’s claims before forming his opinions. Additionally, Buziak considered and

relied upon the National Society of Professional Engineers Code of Ethics for

Engineers, as well as the Rules and Regulations of the Mississippi Board of Licensure

for Professional Engineers and Surveyors. Exhibit 1 [66-1], at 7. He also relied upon

the parties’ correspondence during the project, and depositions of several individuals,

including Defendant Underwood. Id. at 6.

      Defendants have not demonstrated that Buziak’s opinions were based on

nothing more than his own unsupported ipse dixit. He cited an applicable code of

ethics, as well as the rules and regulations which govern professional engineers in

Mississippi. He examined drawings and plans, and he read and considered the

parties’ correspondence during the events in question. Defendants may have some

material for cross-examination, but they have not demonstrated that Buziak’s

opinions are wholly unsupported. “Unless wholly unreliable, the data on which the

expert relies goes to the weight and not the admissibility of the expert opinion.” Rosier

v. Wood Towing, LLC, 2009 WL 982659, at *1 (E.D. La. Apr. 8, 2009) (citing United

States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996)); see also Brown v.

Ford Motor Co., 121 F. Supp. 3d 606, 612 (S.D. Miss. 2015); Gulf Restoration Network

v. Oscar Renda Contracting, Inc., 2018 WL 6579171, at *5 (S.D. Miss. Dec. 13, 2018).


                                           10
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 11 of 21




Buziak cited some basis for his opinions. Therefore, they are not wholly unreliable.

C.    Competency

      Finally, Defendants argue that Buziak is not competent to provide expert

engineering testimony because he is not a licensed professional engineer in

Mississippi. Rule 601 provides: “Every person is competent to be a witness except as

otherwise provided in these rules. However, in civil actions . . . , with respect to an

element of a claim or defense as to which State law supplies the rule of decision, the

competency of a witness shall be determined in accordance with State law.” FED. R.

EVID. 601. Therefore, because this is a diversity case, Defendants argue that Buziak’s

competency to provide expert testimony is governed by Mississippi law. Mississippi

law specifically defines providing “expert technical testimony evaluation” as the

“practice of engineering,” MISS. CODE ANN. § 73-13-3, and it requires those practicing

engineering to be licensed. MISS. CODE ANN. § 73-13-1.

      First, this issue is moot because Plaintiff provided undisputed evidence that

Buziak is now licensed in Mississippi. Regardless, the undersigned judge agrees with

Judge Guirola’s analysis of this issue in two prior cases. See Lobell v. Grand Casinos

of Mississippi, Inc.-Biloxi, 2010 WL 4553563, at *2 (S.D. Miss. Nov. 3, 2010); Biloxi

Yacht Club, Inc. v. Grand Casinos of Miss., Inc.-Biloxi, 2009 WL 10676951, at *1 (S.D.

Miss. Feb. 23, 2009). The admissibility of expert testimony under Rule 702 is not a

competency question, and Rule 601 is inapplicable in this context. Neither

Mississippi’s legislature nor its courts have the authority to determine the


                                          11
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 12 of 21




admissibility of expert testimony in a federal court. If an expert’s anticipated

testimony “constitutes the unlicensed practice of engineering” under Mississippi law,

“then that is between [the expert] and the Mississippi Board of Engineering.” Biloxi

Yacht Club, 2009 WL 10676951, at *1. This Court’s only concern is whether the

proponent of expert testimony has satisfied Rule 702. 1

       For all these reasons, the Court denies Defendants’ Motion in Limine [54] to

exclude the testimony of Plaintiff’s expert, John Buziak.

       III. MOTION FOR SUMMARY JUDGMENT [53] AS TO ARBITRATION AWARD

       Defendants also filed a Motion for Summary Judgment [53], in which they

argue that Plaintiff’s claims are barred by the doctrine of collateral estoppel. Rule 56

provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club, Inc. v. Sandy

Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where the burden of

production at trial ultimately rests on the nonmovant, the movant must merely

demonstrate an absence of evidentiary support in the record for the nonmovant’s

case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010)

(punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its


1Even if Mississippi law determined the admissibility of expert testimony in federal court, the
Mississippi Supreme Court has held that an engineering expert’s licensure in Mississippi has no
bearing on his qualification under Mississippi’s version of Rule 702. Tellus Operating Group, LLC v.
Tex. Petroleum Inv. Co., 105 So. 3d 274, 279 (Miss. 2012).
                                                 12
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 13 of 21




resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

      Plaintiff initially made a demand on Mar-Jac, seeking payment of

approximately $9.7 million that Plaintiff contends Mar-Jac owed under their

construction contract. Plaintiff and Mar-Jac arbitrated the dispute, and the

arbitration panel awarded Plaintiff $910,534.00. Defendants argue that the Court

should apply the doctrine of collateral estoppel and hold that the arbitration award

precludes Plaintiff’s claims in this case.

      Under the doctrine of collateral estoppel, or issue preclusion, “once an issue is

actually and necessarily determined by a court of competent jurisdiction, that

determination is conclusive in subsequent suits based on a different cause of action

involving a party to the prior litigation.” In re Hoffman, -- F.3d -- , 2020 WL 1659450,


                                             13
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 14 of 21




at *2 (5th Cir. Apr. 3, 2020). Issue preclusion is appropriate where four conditions are

met. United States v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994). “First, the issue

under consideration in a subsequent action must be identical to the issue litigated in

a prior action. Second, the issue must have been fully and vigorously litigated in the

prior action. Third, the issue must have been necessary to support the judgment in

the prior case. Fourth, there must be no special circumstance that would render

preclusion inappropriate or unfair.” Id.

      “The parties to the suits need not be completely identical, so long as the party

against whom estoppel applies had the full and fair opportunity to litigate the issue

in the previous lawsuit.” Rabo Agrifinance, Inc. v. Terra XXI, Ltd., 583 F.3d 348, 353

(5th Cir. 2009). Indeed, “issue preclusion is designed to prevent plaintiffs from

asserting the same factual allegations against different defendants in successive

actions.” United States ex rel. Gage v. Rolls-Royce N. Am., Inc., 760 F. App’x 314, 317

(5th Cir. 2019) (citing Parklane Hosiery Co. v. Shore, 439 U.S. 322, 329-30, 99 S. Ct.

645, 58 L. Ed. 2d 552 (1979)). “Filing the same suit against different defendants in a

piecemeal fashion is inefficient,” wasting “litigants’ resources and adjudicators’ time.”

Id. Collateral estoppel “prevents a plaintiff from relitigating identical issues by

merely switching adversaries, thereby encouraging the plaintiff to join all potential

defendants in the first action if possible.” Id. But collateral estoppel “does not prevent

parties from relitigating an issue unless the facts and the legal standard used to

assess them are the same in both proceedings.” Id.


                                           14
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 15 of 21




      “[A]rbitral proceedings can have preclusive effect . . . .” Grimes v. Burlington

Northern Santa Fe Ry., 746 F.3d 184, 188 (5th Cir. 2014). “A district court has broad

discretion to decide whether to apply the doctrine, at least when the arbitral

pleadings state issues clearly, and the arbitrators set out and explain their findings

in a detailed written opinion.” Id. The Court “must carefully consider whether

procedural differences between arbitration and the district court proceeding might

prejudice the party challenging the use of . . . collateral estoppel. If the procedural

differences might be likely to cause a different result, then collateral estoppel is

inappropriate.” Id. The Fifth Circuit has also emphasized that the arbiter’s findings

must be “within [his] authority and expertise,” and the arbitration procedures must

“adequately protect[ ] the rights of the parties.” Id. The parties’ rights are protected

“when an arbitration proceeding affords basic elements of adjudicatory procedure,

such as an opportunity for presentation of evidence.” Id.

      Defendants did not provide a copy of the parties’ pleadings from arbitration.

They did, however, provide a copy of the arbitration award. Exhibit 2 to Motion for

Summary Judgment at 93-97, John C. Nelson Constr., LLC v. Britt, Peters & Assocs.,

Inc., No. 2:18-CV-222-KS-MTP (S.D. Miss. Jan. 15, 2020), ECF No. 53-4. The award

is a cursory, six-page document. It does not include any discussion of the evidence

presented at the arbitration. Likewise, it does not include a summary of the parties’

arguments, or the reasoning underlying the arbitration panel’s decision. It does,

however, include a brief summary of Plaintiff’s claims in arbitration, including its


                                          15
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 16 of 21




claim that Mar-Jac “delayed the work,” causing delay damages of $2,235,384.31.

       In this case, Plaintiff alleges that Defendants committed professional

malpractice by failing to provide timely designs for the construction project, providing

insufficient and/or defective designs, and negligently managing the construction

project. See Amended Complaint, John C. Nelson Constr., LLC v. Britt, Peters &

Assocs., Inc., No. 2:18-CV-222-KS-MTP (S.D. Miss. Dec. 28, 2018), ECF No. 3.

Plaintiff initially demanded “at least $9,600,000.00” in damages, which it contends is

the “increased cost of work, lost funds and delays” caused by Defendants’ negligence.

Id. at 6.

       Defendants argue that Plaintiff’s claims against Mar-Jac in the arbitration

encompassed its claims against Defendants, and that all the claims for damages in

this case have already been adjudicated by the arbitration. Defendants cite Plaintiff’s

discovery responses, in which they refer to evidence presented at the arbitration.

Defendants also note that many of the exhibits from arbitration have been produced

in this case. But “there may be more than one proximate cause of an . . . injury, and

where there is more than one proximate cause each of the concurrent efficient causes

contributing directly to the . . . injury is the proximate cause thereof.” Kiddy v.

Lipscomb, 628 So. 3d 1355, 1358 (Miss. 1993); see also MISS. CODE ANN. § 85-5-7. Mar-

Jac and Defendants may have both contributed to the same damages, and some

overlap in the evidence is inevitable.

       Defendants also argue that Mar-Jac is contractually responsible for all claims


                                          16
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 17 of 21




made by Plaintiff, but that issue is beyond the scope of this litigation. Mar-Jac is not

a party here, and Defendants have not sought to join it in any capacity. The Court is

not going to make a decision regarding Mar-Jac’s obligations in its absence.

      In the end, Defendants have not provided the Court with evidence

demonstrating that “the issue under consideration in” this lawsuit is “identical to the

issue litigated in” the arbitration. Shanbaum, 10 F.3d at 311. The arbitration panel

did not provide a “detailed written opinion” for the Court to compare to the current

case. Grimes, 746 F.3d at 188; see also Universal Am. Barge Corp. v. J-Chem, Inc.,

946 F.2d 1131, 1137 (5th Cir. 1991). The Court does not have the parties’ pleadings

or the evidence presented at the arbitration, and the panel’s decision included no

discussion of the evidence or the parties’ arguments. The Court does not know the

legal standard applied by the arbitration panel, or the facts they considered. Gage,

760 F. App’x at 317. It is evident, though, that the question of Defendants’ liability

was never addressed by the arbitration panel. In fact, it’s possible, based on the record

before the Court, that the arbitration panel declined to impose liability on Mar-Jac

because it felt that Defendants were at fault. The Court just doesn’t know.

      For these reasons, the Court denies Defendants’ Motion for Summary

Judgment [53] on the Preclusive Effect of the Arbitration Award.

                     IV. MOTION FOR SUMMARY JUDGMENT [52]

      Defendants filed another Motion for Summary Judgment [52], arguing that

Plaintiff cannot meet its burden of proof. Plaintiff asserted professional negligence


                                           17
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 18 of 21




claims against the Defendants. The elements of negligence are well-established: (1)

duty, (2) breach of duty, (3) causation, and (4) damages caused by the breach.

Caldarera, 2013 WL 5937396 at *7 (applying basic negligence elements to

professional negligence claim). “Mississippi law imposes on design professionals

(architects/engineers) the duty to exercise ordinarily professional skill and diligence.”

Magnolia Constr., 518 So. 2d at 1202. Additionally, an engineer or architect’s duties

can arise under a contract, but the obligation to exercise ordinary professional skill

and diligence arises independent of any contractual obligations. Lyndon Prop. Ins.

Co. v. Duke Levy & Assocs., 475 F.3d 268, 273 (5th Cir. 2007).

A.    Breach

      First, Defendants argue that Plaintiff has no evidence that they breached any

duty. The Court denied Defendants’ Motion in Limine [54] to exclude the opinions of

Plaintiff’s expert, John Buziak. Buziak’s report and deposition testimony include

opinion testimony that Defendants failed to exercise ordinary professional skill and

diligence. Therefore, there is a genuine dispute of material fact as to whether

Defendants breached the applicable standard of care.

B.    Causation

      Next, Defendants argue that Plaintiff has no evidence that their alleged breach

of the applicable standard of care caused Plaintiff’s alleged damages. The Court

disagrees.

      Buziak stated in his report that Defendants’ “poor performance as engineers


                                           18
      Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 19 of 21




resulted in delays and greatly increased the cost of this Project to the Contractor and

the Owner.” Exhibit A [66-1], at 20. During his deposition, Buziak clarified that he

only quantified the “time impact” of the delays, and not the “cost impact.” Exhibit 1

[54-2], at 3.

       To put a money value on the delays caused by Defendants’ alleged negligence,

Plaintiff designated its General Manager, Scott Addison, as a non-retained expert.

Exhibit A [66-1], at 2. Plaintiff produced an itemization of design defects, the cost to

cure them, delay time, and the damages claimed per day. Exhibits B & C to Response,

John C. Nelson Constr., LLC v. Britt, Peters & Assocs., Inc., No. 2:18-CV-222-KS-MTP

(S.D. Miss. Feb. 7, 2020), ECF Nos. 66-2, 66-3. In his deposition testimony, Addison

provided lengthy testimony as to why he believes that Defendants caused the alleged

delays, and how he reached his conclusions as to the money values. Exhibit 2 [53-4].

This evidence creates a genuine dispute of material fact as to whether Defendants’

alleged negligence caused Plaintiff to suffer damages.

       Defendants argue that Addison is not qualified to provide expert testimony.

The Court declines to address this issue because Defendants did not raise it in a

separate motion, and the parties’ briefing on the issue is insufficient. Of course, this

does not foreclose Defendants’ right to raise the issue at trial.

       Defendants also argue that Plaintiff did not provide an expert’s report from

Addison. Again, Defendants did not raise this issue in a separate motion, and the

parties’ briefing is insufficient. Regardless, Plaintiff designated Addison as a non-


                                           19
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 20 of 21




retained expert, and Rule 26 only requires parties to provide reports from witnesses

“retained or specially employed to provide expert testimony . . . .” FED. R. CIV. P.

26(a)(2). Even if Plaintiff were required to produce a report from Addison, its failure

to do so appears to be harmless because Defendants had a chance to depose him. See

Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004)

(providing factors to consider when a party fails to disclose expert testimony).

C.    Punitive Damages

      Finally, Defendants argue that Plaintiff has no evidence to support a claim for

punitive damages. “Punitive damages may not be awarded if the claimant does not

prove by clear and convincing evidence that the defendant against whom punitive

damages are sought acted with actual malice, gross negligence which evidences a

willful, wanton or reckless disregard for the safety of others, or committed actual

fraud.” MISS. CODE ANN. § 11-1-65(1)(a). Punitive damages are generally only allowed

“where the facts are highly unusual and the cases extreme.” Wise v. Valley Bank, 861

So. 2d 1029, 1035 (Miss. 2003). “[S]imple negligence is not of itself evidence sufficient

to support punitive damages, but accompanying facts and circumstances may be used

to show that . . . defendant’s conduct . . . was willful and wanton or grossly negligent.”

Choctaw Maid Farms v. Hailey, 822 So. 2d 911, 924 (Miss. 2002).

      In response to Defendants’ motion, Plaintiff contends that it is under no

obligation to offer any evidence in support of its claim for punitive damages at this

stage of the proceedings. Plaintiff is mistaken. “At the summary judgment stage, the


                                           20
     Case 2:18-cv-00222-KS-MTP Document 83 Filed 04/27/20 Page 21 of 21




plaintiff can no longer rest on . . . mere allegations, but must set forth by affidavit or

other evidence specific facts” supporting its claims. Ford v. NYLCare Health Plans of

Gulf Coast, Inc., 301 F.3d 329, 332-33 (5th Cir. 2002); see also RSR Corp. v. Int’l Ins.

Co., 612 F.3d 851, 857 (5th Cir. 2010) (party opposing summary judgment must

“identify specific evidence in the record” and “articulate precisely how this evidence

supports his claim”). Plaintiff has not directed the Court to any evidence in support

of its punitive damages claim, and the Court is not obligated to search through the

record for such evidence. RSR Corp., 612 F.3d at 857. The Court grants this aspect of

Defendants’ Motion for Summary Judgment [52]

                                    V. CONCLUSION

      For these reasons, the Court denies Defendants’ Motion in Limine [54] to

exclude the opinions and testimony of John Buziak and denies Defendants’ Motion

for Summary Judgment [53] on the Preclusive Effect of the Arbitration Award.

However, the Court grants in part and denies in part Defendants’ Motion for

Summary Judgment [52]; the Court grants the motion as to Plaintiff’s punitive

damages claim, but denies it in all other respects.

      SO ORDERED AND ADJUDGED this 27th day of April, 2020.

                                                      /s/ Keith Starrett
                                                                KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                           21
